UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 27, 2010 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 27, 2010, AGL Resources Inc. issued a press release announcing that the Georgia Public Service Commission (“PSC”) voted today on the rate case petition filed by Atlanta Gas Light Company (“AGLC”), a wholly owned subsidiary of AGL Resources, Inc.The Final Order approved an increase of approximately $26.7 million in base rate revenues.This increase, offset by approved rate adjustments, will increase the average annual residential customer gas bill by approximately 1%.The new rates will become effective in November 2010 and will be reflected in AGLC’s base rate charges assessed to customers by their gas marketer.We expect a final written order to be issued within the next 30 days, at which time parties to the case have 10 days to file for reconsideration of the decision with the PSC.A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated October 27, 2010 announcing approval of AGLC rate case petition by the PSC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:October 27, 2010 /s/ Paul R. Shlanta Executive Vice President, General Counsel and Chief Ethics and Compliance Officer Exhibit Index Exhibit No. Description Press release dated October 27, 2010 announcing approval of AGLC rate case petition by the PSC.
